DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims of the response filed 2 August 2021 are pending and examined on the merits.  The 35 U.S.C. 112 rejection over claim 6 because each of figures 1, 2, and 4 has representative peaks which identify each polymorphic solid.  The 35 U.S.C. 112 rejection over claim 16 because the language “and/or other preparations” has been removed from the claim.  Claim 20 is still unclear for the reasons stated below.  The 35 U.S.C. 103 rejection over Bhanu is overcome because the reference does not show that the final product is crystalline.  
Information Disclosure Statement
The information disclosure statements filed 2 August 2021 and 21 October 2021 are acknowledged and considered.
Claim Objections
Claim 11 is objected to because of the following informalities:  the text “that solvent and/or mixtures of solvents according to step a), c), and/or e) is selected” should be --that the solvent and/or mixture of solvents according step a), c), and/or e) is selected--.  The word “mixtures” should be --mixture-- because each specified step of claim 8 refers to a “mixture of solvents”.  Additionally the text “and mixtures” (last line of claim) should be --or a mixture-- because a mixture is not required to always be present.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treating anemia or neural tube defects through homocysteine lowering.  The specification does not reasonably provide enablement for the treatment of the scope of diseases claimed.  The specification does 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a disease with crystalline 5-methyl-(6S-tetrahydrafolic acid. Thus, the claims taken together with the specification imply the recited diseases can be treated with crystalline 5-methyl-(6S-tetrahydrafolic acid.
The state of the prior art and (4) the predictability or unpredictability of the art:
FOLSTEIN (American Journal of Psychiatry, 2007, 164, 861-867)	describes that more research is needed to understand the link between homocysteine and depression (page 864, column 2, paragraph 3).  
HERRMANN (Clinical Chemistry and Laboratory Medicine, 2005, 43(10), 1111-1117) describes that more research is needed to establish a link between hyperhomocysteinemia and osteoporosis ( page 1115, column 1, last paragraph).  
SALA (Dementia and Geriatric Cognitive Disorders, 2008, 26, 506-512) describes that more research is needed to elucidate the role of homocysteine in cognitive impairment (page 510, column 2m paragraph 2).  
GANGULY (Nutrition Journal, 2015, 14:6, 1-10) describes that more research is needed to understand the relationship between homocysteine and cardiovascular disease (page 9, column 1, paragraphs 3-4).  
Archives of Internal Medicine, 2009, 169 (9), 901-902) describes that elevated homocysteine is associated with anemia (page 901, column 1, paragraph 4).  
IMBARD (International Journal of Environmental Research and Public Health, 2013, 10, 4352-4389) describes that elevated homocysteine is related to neural tube defects (page 4370, figure 4).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a disease with 5-methyl-(6S)-tetrahydrofolic acid, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how homocysteine functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for anemia or neural tube defects through homocysteine lowering.  
The specification does not provide guidance for treatment of the scope of diseases claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a disease with 5-methyl-(6S)-tetrahydrofolic acid and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 11, the text "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Methanol, ethanol, 
Claim 20 remains unclear due to multiple interpretations due to the language “including the crystalline sodium salt of 5-methyl-(6S)-tetrahydrofolic acid of claim 1”.  The first interpretation of this language is that of an arbitrary step in the method. In this interpretation, the word “including” means “such as” and is open-ended.  In other words, the step is one example of a step used in the method.  What is the step for including the salt as a constituent into a drug or food additive?  The second interpretation is that the word “including” is an active verb that means adding the salt as a constituent for a drug or food additive. 
In claim 21, the scope of what is being done is unclear.  One interpretation is that homocysteine is lowered of anemia, neural tube defects, cardiovascular diseases, depression, Alzheimer’s disease, cognitive impairment, and osteoporosis, and/or dietary management of low plasma and/or red blood cell folate and/or low cerebrospinal fluid folate and/or low peripheral or central nervous system folate.  Another interpretation is that homocysteine lowering is not related to the dietary management of low plasma and/or red blood cell folate and/or low cerebrospinal fluid folate and/or low peripheral or central nervous system folate.  In other words, the mechanism by which a disease is being treated is not clear.
Response to Arguments
Applicants argue that claim 20 is clear because the steps are conventional and well-known.  While this logic may be true, the multiple interpretations of claim 20 render the claim unclear.   
Conclusion
Claims 1-10 and 12-19 are allowed.  Claims 11, 20, and 21 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699